Title: To George Washington from Armand-Louis de Gontaut Biron, duc de Lauzun, 3 January 1781
From: Lauzun, Armand-Louis de Gontaut Biron, duc de
To: Washington, George


                        
                            Sir
                            Lebanon 3 January 1781.
                        
                        I hope that you will excuse the Liberty to dare direct the Inclosed paket for the Chevalier de La Luserne to
                            your Excellency, the Count de Rochambeau order me to send him by the surest way and quickly if it is possible; and I
                            Suppose mani more occasions to be expected from the head Quarters that from Lebanon. I have the honor to be with the
                            greatest respect of your Excellency Sir, the most obedient and humble servant
                        
                            D. Lauzun
                        
                    